 In the Matter ofSOUTHERN COTTONOII.COMPANY AND SOUTHPORTPAINT COMPANYandFEDERAL LABOR UNION#23698, A. F. L.Case No.10 R-1263.-Decided November 16, 1944Mr. Alexander E. Wilson, Jr.,of Atlanta, Ga., andMr. GeorgeO'Donnell,of Savannah, Ga., for the Companies.Messrs. George H. McGeeandGeorge R. Smith,of Savannah, Ga.,for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition 1 duly filed by Federal Labor Union#23698, A. F. L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning.the representation of em-ployees of Southern Cotton Oil Company, Savannah, Georgia, hereincalled Southern, and Southport Paint Company, Savannah, Georgia,herein called Southport, both referred to herein collectively as theCompanies, the National Labor Relations Board provided for anappropriate hearing upon due notice before Arthur C. Joy, TrialExaminer. Said hearing was held at Savannah, Georgia, on October2, 1944.The Companies and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On October 9,1944, the Companies filed a joint brief requesting that the amendedpetition be dismissed for the reasons that (1) since the Union did notrequest recognition from Southport, no question concerning represen-tation has arisen; and (2) inclusion of watchmen in a bargaining unit,as requested in the amended petition, would be against public policyand contrary to the war effort.As an alternative to their request that'Petition amended so as to name Southport PaintCompany asa party.59 N. L R B, No. 65.307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe amended petition be dismissed because it seeks the inclusion ofwatchmen, the Companies ask that an appropriate unit be establishedexcluding watchmen.For reasons set forth in Sections III and IV,infra,we hereby deny the Companies' application for a dismissal of theamended petition.2Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESSouthern Cotton Oil Company is a New Jersey corporation withnumerous properties scattered throughout the country.Only thoseat Savannah, Georgia, located on Lathrop Avenue, are involved inthis proceeding. Southport Paint Company is a Delaware corporationand the Savannah plant, located on Lathrop Avenue, which is involvedin this proceeding, is the only plant owned by it. It is a wholly-ownedsubsidiary of the Southern Cotton Oil Company, which apparentlyhas ultimate control over its business and labor policies.The principal raw materials used by Southern are cottonseed andcrude vegetable oils.Most of the cottonseed is purchased in Georgiaand South Carolina, -approximately 50 percent in each State.Thecottonseed purchased has an annual value of approximately $500,000.Crude oil is purchased by Southern principally in North and SouthCarolina, Georgia, Florida, and Alabama.The value of the crudeoil purchased annually is in excess of $1,000,000.The principal fin-ished products of Southern are, cottonseed meal, hulls, fertilizer,shortening, cooking oil, and salad oil.The meals, hulls, and fertilizersare sold principally in Georgia and South Carolina, approximately 50percent in each State.The remaining products are sold in Virginia,West Virginia, North and South Carolina, Florida, and Alabama; avery small percentage is sold in West Virginia, and Alabama, and thebalance is fairly evenly divided among the other four States.Theannual value of its products is in excess of $1,000,000.Southport buys raw materials consisting of pigments, linseed oil,and varnish in the States of Pennsylvania, New Jersey, New York,and Georgia. Its sales, which exceed $300,000 annually, are made insoutheastern States, approximately 80 to 85 percent of which repre-sents sales of products sold and shipped to points outside the Stateof Georgia.The Companies do not deny, and we find, that they are engagedin commerce within the meaning of the National Labor Relations Act.3As noted In Section IV,infra,watchmen are excluded from the appropriate unit. SOUTHERN COTTON OIL COMPANYII.THE ORGANIZATION INVOLVED309Federal Labor Union #23698, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membership em-ployees of the Companies.III.THEQUESTION CONCERNINGREPRESENTATIONOn July 17, 1944, the Union informed Southern that it representeda majority of Southern's employees. Subsequently, Southern refusedto accord recognition to the Union unless it was first certified by theBoard.The Companies claim that no request for recognition wasmadeof Southport, and consequently no question concerning repre-sentation has arisen.In the instant proceeding the Union seeks to represent employeesengaged both by Southern and Southport.The amended petitionfiled by the Union reflects this fact.Moreover, the Union's desire inthis respect was brought home to the Companies at the time of thehearing.In fact, as will hereinafter be indicated,all parties agreethat the appropriate unit should embrace employees of both Companiesat the latter's properties on Lathrop Avenue, Savannah, Georgia.Yet the Companies did not state at the hearing that they would accordrecognition to the Union as the representative of the employees inthe unit hereinafter found appropriate.3-A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a bargaining unit consisting of all employees ofthe Companies at their properties on Lathrop Avenue, Savannah,Georgia, including subforemen and watchmen, but excluding the em-ployees of the peanut shelling plant, the employees of the crude millor crushing plant, all general office employees, laboratory chemistsand analysts, shipping clerks, and supervisory employees above thegrade of subforemen.The Companies agree with the position of theUnion, except that they -would exclude the watchmen.SeeMatter of Houston Blow Pipe and Sheet Metal Works,53 N. L.R. B. 184.-The Field Examiner reported that the Union submitted 224 application for membershipcards ; that the names of 236 persons appearing on the cards were listed on the Companies'pay rolls,which contained the names of 239 employees in the alleged appropriate unit ;and that the cards were dated:113 in May 1944, 48 in June 1944,25 in July 1944, 3 inAugust 1944,33 in September 1944, and 2 undated. Southport's Savannah plant has 26employees,for whom the Union submitted 17 cards. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDWatchmaen.The Companies employ four regular watchmen and onewho acts as a substitute watchman. The substitute watchman acts as ayard foreman the major portion of his time while not engaged as awatchman. -All five watchmen are deputized and armed, but notuniformed. In view of our customary policy of excluding deputizedwatchmen or guards from units of production and maintenance em-ployees, we shall exclude the five watchmen.5We find that all employees of Southern Cotton Oil Company andof Southport Paint Company at their properties on Lathrop Avenue,Savannah, Georgia, including subforemen," but excluding the em-ployees of the peanut shelling plant, the employees of the crude millor crushing plant, all general office employees, clerical employees,laboratory chemists and analysts, shipping clerks, watchmen, super-visory employees above the rank of subforemen, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein 7 subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it is-herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Southern Cot-Matter of Cincinnati Gas & Electric Company,57 N. L. R. B.1298.Although theUnion requested a separate unit of watchmen in the event of their exclusion from- thecomprehensive unit hereinafter found appropriate, there is no evidence of its'representationamong these employees.We shall not, therefore,establish a separate unit of watchmen,but this action shall be without prejudice to the filing.of a petition affecting suchemployees.:The parties agree to include these employees.We are persuaded from the record thatthey do not fall within the meaning of our customary definition of supervisory employees.'while the Companies and the Union ask that an eligibility date of October 4,1944, beused,,no reason was assigned for this request.Consequently,we shall adhere to ourcustomary procedure. SOUTHERN COTTON OIL COMPANY311ton Oil Company and Southport Paint Company, Savannah, Georgia,an election by secret ballot shall be conducted as early as possible,-but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Tenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by FederalLabor Union #23698, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.